DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 12/23/21 is acknowledged.  Thus, claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. (e.g., and method should be deleted from the title to reflect the elected system invention).
The abstract of the invention should be in a single paragraph and away from other texts.  Thus the texts under the abstract should be removed.   See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
“second occurrence of transition term: ”comprising” (claim 1, line 2) should be changed to:--“including”—
“which is substantially hanging” should be more specific, the use of :--“is mounting apart”-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims directed to a system and the recites:” each of the stacked planar objects having a top planar surface and an underside planar surface while carrying a plurality of corresponding holes which become aligned accordingly to form a plurality of longitudinal grooves upon placement onto the platform,”(claim 1, lines 9-12) made scope of the claim unclear ,since the claims clearly directed to a system rather than an associated product limitations of “stacked planar objects”.     	It is suggested the above should be rewritten into the preamble of clam 1 as following:
-- A system for joining multiple stacked planar objects,  each of the stacked planar objects having a top planar surface and an underside planar surface while carrying a plurality of corresponding holes which become aligned accordingly to form a plurality of longitudinal grooves upon placement onto a placement platform, the system comprising:”--.    Appropriate correction is requested.
many terns or phrases are unclear and confusing some of the samples as following:
“the vertical axis” (claim 1, line 8) lacks proper antecedent basis.
“a placement platform”(claim 1, line 9) should be updated to:--“ the placement platform” to reflect changes as applied above to “new preamble”. 
“the platform being” (claim 1, line 9) lacks proper antecedent basis, should be changed to:--“the placement platform”--.
“the held tack pin” (claim 1, line 14) lacks proper antecedent basis, should be :--“the hold tack pin”--.
“the position groove”(claim 1, line 14, and line 16, 19 ) lack proper antecedent basis. 
“the underside surface of the bottommost stacked object” (claim 1, line 16-17) should be changed to:--“ the underside planar surface of  the planar stacked objects”-- .as so to reflect that previous cited in claim 1, line 10.   
“the displaced pressing ram” (claim 1, line 19) lacks proper antecedent basis.  Should be --“the pressing ram”--
“being capable of”(claim 1, line 21) should be changed to:--“is being ”--.
“the vertical and/or horizontal plane”(claim 1, line 22-23) lacks proper antecedent basis 
“the distance spanned” (claim 2, line 1-2); the wearing status”(claim 2, line 3) lack proper antecedent basis.
“ the bottommost planar object”(claim 4, line 3) lacks proper antecedent basis for this should be :--“the planar stacked objects”--
“a body” (claim 7, line 2) should be changed to:--“said damper includes  abody”--.
“column -like”(claim 8, line 1) should be :--“column”--.
Claims 9-11 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is informed to review the application for any deficiency that may still be present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt